Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant states that during the interview held on May 26, 2022, the Examiner agreed the proposed amendments overcame the cited art. However, no such agreement was made, as stated in the Interview Summary mailed 06/02/2022, the Examiner was worried Gross (US 20180150081) may be applied to the proposed language and no agreement was reached. 
In regards to claim 1, Applicant argues that the newly amended claim discloses at least one limitation that Ferguson (US 20140379247), Sumioka (US 20180267548), and Gross do not disclose. In particular, that Gross’s process for selecting vehicles would exclude some of the obstacles added to the first set for trajectory planning and exclude some of the objects predicted to change lanes into the own driving lane. 
The newly amended claims shift emphasis to more clearly focus on the aspects of defining the first set of obstacles and to accommodate this shift in focus, the primary reference has changed from Ferguson to Gross as Gross more clearly teaches the prominent aspects of the instant claims. Upon this review, it also has been found that Ferguson is no longer required to teach any claim limitation and Gross and Sumioka, as well as new reference Günther (US 20180285658) for certain dependent claims, teach each and every limitation of the claims. 
Gross teaches the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked ([0071], [0072]). Therefore, other objects, not predicted to interact with the region of interest during the planning horizon are not tracked and therefore not included in the first set of relevant objects. As such, the inclusion of only obstacles closest to the vehicle at the beginning of the planning horizon, closest to the vehicle at the end of the planning horizon, and all obstacles predicted to merge into the lane of the own vehicle during the planning horizon is a specific case of the greater disclosure of Gross in the situation in which the obstacles that are predicted to interact with the region of interest only include the closest vehicle at the beginning of the planning horizon, the closest vehicle at the end of the planning horizon, and all the vehicles that intend to move into the lane of the vehicle will interact with region of interest. This is a necessary case of the disclosure of Gross and Gross would cease to function were its specifics removed. This scenario is shown in the diagram below, in which the own vehicle travels in an own lane with vehicles V1 and V2 ahead of the vehicle in the own lane and vehicles V3 and V4 ahead of the vehicle in an adjacent lane traveling the same direction. Vehicle V1 is initially the closest vehicle in the own lane and moves out of the own lane during the planning horizon. After vehicle V1 moves out, vehicle V2 is the closest object at the end of the planning horizon. Vehicle V3 is the only vehicle that intends to move into the own lane and will interact with the region of interest. Vehicle V4 is far ahead of the own vehicle and plans to leave the road and therefore will not interact with the own vehicle. As such, vehicles V1, V2, and V3 form the first set. The same would be equally applicable were vehicle V4 in the own lane but far ahead, outside the region of interest. This is a necessary inclusion of Gross.

    PNG
    media_image1.png
    406
    1155
    media_image1.png
    Greyscale

	As such, this is results in the exact claimed situation. This argument is unpersuasive and a rejection reciting the same logic has been provided below. 
Applicant argues independent claim 8 and 15 recite similar features and therefore are allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable by virtue of their dependency. 
This argument is unpersuasive for the same reasons as given above. 

Claim Objections
Claim 1 objected to because of the following informalities:  recites “adding, to the first set, a first obstacles” and “adding, to the first set, a second obstacles” (emphasis added) which should read “adding, to the first set, a first obstacle” and “adding, to the first set, a second obstacle” (emphasis added).  
Claims 8 and 15 both recite the same informalities. 
Claim 18 recites “wherein the ADV stop tracking” which should read “wherein the ADV stops tracking”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20180150081) in view of Sumioka (US 20180267548). 
In regards to claim 1, Gross teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising: (Figs 4, 5, 14, 16.)
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles that will be within a first lane in which the ADV is driving during a prediction window; ([0028] systems are installed associated with autonomous vehicle 10. [0035] sensor system observes environment around vehicle [0059] including other objects. [0068] this occurs at or before step 501 with or before determining a region of interest. [0069], [0070] a number of vehicles or obstacles that might be relevant to deciding how the own vehicle operates are observed in the environment, which includes a set of vehicles intending to be in the lane of the own vehicle and where the region of interest is defined by the intended path of the vehicle.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria by: ([0071], [0072] in step 502 predicted paths of objects likely to intersect the region of interest within a predetermined planning horizon time are determined. This sets a first set of objects likely to intersect within the planning horizon of the initial set of a greater number of vehicles and is a first set of relevant objects.)
adding, to the first set, a first obstacles of the initial set of obstacles that is predicted to be closest to the ADV at a start of the prediction window and in the first lane to the first set of the one or more obstacles, ([0071], [0072] objects nearby the vehicle determined to interact with the region of interest within the planning horizon are tracked. As such, the inclusion of the closest obstacle at the beginning of the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which a closest object within the lane at the beginning of the planning horizon is predicted to interact with region of interest and therefore is included in the first set of relevant objects.)
adding, to the first set, a second obstacles of the initial set of obstacles that is predicted to be closest to the ADV at an end of the prediction window and in the first lane to the first set of the one or more obstacles, ([0071], [0072] objects nearby the vehicle determined to interact with the region of interest within the planning horizon are tracked. As such, the inclusion of the closest obstacle at the end of the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which a closest object within the lane at the end of the planning horizon is predicted to interact with region of interest and therefore is included in the first set of relevant objects.)
adding, to the first set, all obstacles of the initial set of obstacles that are predicted to change lanes during the prediction window to enter the first lane regardless of a respective distance between the ADV and each respective obstacle of the initial set of obstacles predicted to change lanes, ([0071], [0072] the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked. [0069] this includes objects predicted to enter the lane of the vehicle. As such, the inclusion of all obstacles entering the lane of the own vehicle during the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which the obstacles intend to move into the same lane and interact with the region of interest during the planning horizon.) and 
excluding, from the first set, all other obstacles of the initial set of the obstacles that not are predicted to be closest to the ADV and in the first lane at the start of the prediction window, predicted to be closest to the ADV and in the first lane at the end of the prediction window, or predicted to change lanes into the lane in which the ADV is driving during the prediction window, ([0071], [0072] the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked. Therefore, other objects, not predicted to interact with the region of interest during the planning horizon are not tracked and therefore not included in the first set of relevant objects. As such, the inclusion of only obstacles closest to the vehicle at the beginning of the planning horizon, closest to the vehicle at the end of the planning horizon, and all obstacles predicted to merge into the lane of the own vehicle during the planning horizon is a specific case of the greater disclosure of Gross in the situation in which the obstacles that are predicted to interact with the region of interest only include the closest vehicle at the beginning of the planning horizon, the closest vehicle at the end of the planning horizon, and all the vehicles that intend to move into the lane of the vehicle will interact with region of interest. This is a necessary case of the disclosure of Gross and Gross would cease to function were its specifics removed. This scenario is shown in the diagram below, in which the own vehicle travels in an own lane with vehicles V1 and V2 ahead of the vehicle in the own lane and vehicles V3 and V4 ahead of the vehicle in an adjacent lane traveling the same direction. Vehicle V1 is initially the closest vehicle in the own lane and moves out of the own lane during the planning horizon. After vehicle V1 moves out, vehicle V2 is the closest object at the end of the planning horizon. Vehicle V3 is the only vehicle that intends to move into the own lane and will interact with the region of interest. Vehicle V4 is far ahead of the own vehicle and plans to leave the road and therefore will not interact with the own vehicle. As such, vehicles V1, V2, and V3 form the first set. The same would be equally applicable were vehicle V4 in the own lane but far ahead, outside the region of interest. This is a necessary inclusion of Gross.)

    PNG
    media_image1.png
    406
    1155
    media_image1.png
    Greyscale

planning a trajectory for the ADV in view of the obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0093] in step 507, based on the objects a lowest total cost path is selected and then executed.) 
Gross does not teach:
expanding a first dimension of each obstacle in the first set of the one or more obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles;
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set.
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). Likewise, when speed in the road width direction is significant such that the other vehicle approaches the host vehicle in the road width direction from another lane, the width of the NG zone is set to be significant (Fig 20, [0118]). This must result in a case in which the width dimension of the other vehicle is expanded to a width of the first lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Gross, by incorporating the teachings of Sumioka, such that the method includes steps of determining an unsafe region around an obstacle, which can then be used when controlling the vehicle by expanding dimensions of the obstacle to a lane width.
The motivation to determine an unsafe region is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely. 

In regards to claim 3, Gross, as modified by Sumioka, teaches the method of claim 1, further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria; ([0069], [0070] the region of interest is defined based on the intended path of the own vehicle, which may include for example navigating around a stationary obstacle by traveling into a second adjacent lane. As such, the location of the region of interest changes, which results in a second set of criteria associated with the new position of the region of interest.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Gross, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the method includes steps of determining an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is the same as acknowledged by Sumioka in regards to claim 1 above. 

In regards to claim 4, Gross, as modified by Sumioka, teaches the method of claim 3, wherein the ADV stops tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0069], [0070] the region of interest is defined based on the intended path of the own vehicle, which may include for example navigating around a stationary obstacle by traveling into a second adjacent lane. As such, the location of the region of interest changes, which results in a second set of criteria associated with the new position of the region of interest. Were the vehicle to fully transition to a second lane, the region of interest would be defined fully within the second lane and thus any object of the original first set no longer predicted to interact with the region of interest would remain in the first set.)

In regards to claim 5, Gross, as modified by Sumioka, teaches the method of claim 3, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0069], [0104] objects are, for example, other vehicles.)

In regards to claim 6, Gross, as modified by Sumioka, teaches the method of claim 1, wherein the initial set of obstacles comprises at least one obstacle that is predicted to change lanes into the first lane in which the ADV is driving during the prediction window. ([0059], [0062], [0068] sensor data is input to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon. This must include both vehicles that are currently intersecting the region of interest and vehicles that are not yet intersecting the region of interest but are predicted to within the time interval. As the first set of obstacles is a subset of the initial set of obstacles, the initial set includes all of the first set, which under specific necessary cases includes vehicles changing lanes into the own lane.)  

In regards to claim 8, Gross teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor ([0038] methods may be implemented as programs, executed by processor.), causing the processor to perform operations, the operations comprising: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles that will be within a first lane in which the ADV is driving during a prediction window; ([0028] systems are installed associated with autonomous vehicle 10. [0035] sensor system observes environment around vehicle [0059] including other objects. [0068] this occurs at or before determining a region of interest. [0069], [0070] a number of vehicles or obstacles that might be relevant to deciding how the own vehicle operates are observed in the environment, which includes a set of vehicles intending to be in the lane of the own vehicle and where the region of interest is defined by the intended path of the vehicle.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria by: ([0071], [0072] predicted paths of objects likely to intersect the region of interest within a predetermined planning horizon time are determined. This sets a first set of objects likely to intersect within the planning horizon of the initial set of a greater number of vehicles and is a first set of relevant objects.)
adding, to the first set, a first obstacles of the initial set of obstacles that is predicted to be closest to the ADV at a start of the prediction window and in the first lane to the first set of the one or more obstacles, ([0071], [0072] objects nearby the vehicle determined to interact with the region of interest within the planning horizon are tracked. As such, the inclusion of the closest obstacle at the beginning of the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which a closest object within the lane at the beginning of the planning horizon is predicted to interact with region of interest and therefore is included in the first set of relevant objects.)
adding, to the first set, a second obstacles of the initial set of obstacles that is predicted to be closest to the ADV at an end of the prediction window and in the first lane to the first set of the one or more obstacles, ([0071], [0072] objects nearby the vehicle determined to interact with the region of interest within the planning horizon are tracked. As such, the inclusion of the closest obstacle at the end of the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which a closest object within the lane at the end of the planning horizon is predicted to interact with region of interest and therefore is included in the first set of relevant objects.)
adding, to the first set, all obstacles of the initial set of obstacles that are predicted to change lanes during the prediction window to enter the first lane regardless of a respective distance between the ADV and each respective obstacle of the initial set of obstacles predicted to change lanes, ([0071], [0072] the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked. [0069] this includes objects predicted to enter the lane of the vehicle. As such, the inclusion of all obstacles entering the lane of the own vehicle during the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which the obstacles intend to move into the same lane and interact with the region of interest during the planning horizon.) and 
excluding, from the first set, all other obstacles of the initial set of the obstacles that not are predicted to be closest to the ADV and in the first lane at the start of the prediction window, predicted to be closest to the ADV and in the first lane at the end of the prediction window, or predicted to change lanes into the lane in which the ADV is driving during the prediction window, ([0071], [0072] the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked. Therefore, other objects, not predicted to interact with the region of interest during the planning horizon are not tracked and therefore not included in the first set of relevant objects. As such, the inclusion of only obstacles closest to the vehicle at the beginning of the planning horizon, closest to the vehicle at the end of the planning horizon, and all obstacles predicted to merge into the lane of the own vehicle during the planning horizon is a specific case of the greater disclosure of Gross in the situation in which the obstacles that are predicted to interact with the region of interest only include the closest vehicle at the beginning of the planning horizon, the closest vehicle at the end of the planning horizon, and all the vehicles that intend to move into the lane of the vehicle will interact with region of interest. This is a necessary case of the disclosure of Gross and Gross would cease to function were its specifics removed. This scenario is shown in the diagram above within the rejection of claim 1 and not repeated here, in which the own vehicle travels in an own lane with vehicles V1 and V2 ahead of the vehicle in the own lane and vehicles V3 and V4 ahead of the vehicle in an adjacent lane traveling the same direction. Vehicle V1 is initially the closest vehicle in the own lane and moves out of the own lane during the planning horizon. After vehicle V1 moves out, vehicle V2 is the closest object at the end of the planning horizon. Vehicle V3 is the only vehicle that intends to move into the own lane and will interact with the region of interest. Vehicle V4 is far ahead of the own vehicle and plans to leave the road and therefore will not interact with the own vehicle. As such, vehicles V1, V2, and V3 form the first set. The same would be equally applicable were vehicle V4 in the own lane but far ahead, outside the region of interest. This is a necessary inclusion of Gross.)
planning a trajectory for the ADV in view of the obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0093] in step 507, based on the objects a lowest total cost path is selected and then executed.)
Gross does not teach: expanding a first dimension of each obstacle in the first set of the one or more obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles;
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set.
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). Likewise, when speed in the road width direction is significant such that the other vehicle approaches the host vehicle in the road width direction from another lane, the width of the NG zone is set to be significant (Fig 20, [0118]). This must result in a case in which the width dimension of the other vehicle is expanded to a width of the first lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions stored on a non-transitory medium of Gross, by incorporating the teachings of Sumioka, such that the instructions includes determining an unsafe region around an obstacle, which can then be used when controlling the vehicle by expanding dimensions of the obstacle to a lane width.
The motivation to do so is the same as acknowledged by Sumioka in regards to claim 1 above. 

In regards to claim 10, Gross, as modified by Sumioka, teaches the machine-readable medium of claim 8. 
Claim 10 recites a machine-readable medium having substantially the same features of claim 3 above, therefore claim 10 is rejected for the same reasons as claim 3. 

In regards to claim 11, Gross, as modified by Sumioka, teaches the machine-readable medium of claim 10.
Claim 11 recites a machine-readable medium having substantially the same features of claim 4 above, therefore claim 11 is rejected for the same reasons as claim 4.

In regards to claim 12, Gross, as modified by Sumioka, teaches the machine-readable medium of claim 10.
Claim 12 recites a machine-readable medium having substantially the same features of claim 5 above, therefore claim 12 is rejected for the same reasons as claim 5.

In regards to claim 13, Gross, as modified by Sumioka, teaches the machine-readable medium of claim 8. 
Claim 13 recites a machine-readable medium having substantially the same features of claim 6 above, therefore claim 13 is rejected for the same reasons as claim 6.

In regards to claim 15, Gross teaches a data processing system (Fig 1, 2, 3.), comprising: 
a processor; ([0038] includes at least one processor 44.) and 
a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations, the operations comprising: ([0038] methods may be implemented as programs, executed by processor.)
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles that will be within a first lane in which the ADV is driving during a prediction window, ([0028] systems are installed associated with autonomous vehicle 10. [0035] sensor system observes environment around vehicle [0059] including other objects. [0068] this occurs at or before determining a region of interest. [0069], [0070] a number of vehicles or obstacles that might be relevant to deciding how the own vehicle operates are observed in the environment, which includes a set of vehicles intending to be in the lane of the own vehicle and where the region of interest is defined by the intended path of the vehicle.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria by: ([0071], [0072] predicted paths of objects likely to intersect the region of interest within a predetermined planning horizon time are determined. This sets a first set of objects likely to intersect within the planning horizon of the initial set of a greater number of vehicles and is a first set of relevant objects.)
adding, to the first set, a first obstacles of the initial set of obstacles that is predicted to be closest to the ADV at a start of the prediction window and in the first lane to the first set of the one or more obstacles, ([0071], [0072] objects nearby the vehicle determined to interact with the region of interest within the planning horizon are tracked. As such, the inclusion of the closest obstacle at the beginning of the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which a closest object within the lane at the beginning of the planning horizon is predicted to interact with region of interest and therefore is included in the first set of relevant objects.)
adding, to the first set, a second obstacles of the initial set of obstacles that is predicted to be closest to the ADV at an end of the prediction window and in the first lane to the first set of the one or more obstacles, ([0071], [0072] objects nearby the vehicle determined to interact with the region of interest within the planning horizon are tracked. As such, the inclusion of the closest obstacle at the end of the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which a closest object within the lane at the end of the planning horizon is predicted to interact with region of interest and therefore is included in the first set of relevant objects.)
adding, to the first set, all obstacles of the initial set of obstacles that are predicted to change lanes during the prediction window to enter the first lane regardless of a respective distance between the ADV and each respective obstacle of the initial set of obstacles predicted to change lanes, ([0071], [0072] the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked. [0069] this includes objects predicted to enter the lane of the vehicle. As such, the inclusion of all obstacles entering the lane of the own vehicle during the planning horizon in the first set of relevant objects is a specific case of the greater disclosure of Gross in the situation in which the obstacles intend to move into the same lane and interact with the region of interest during the planning horizon.) and 
excluding, from the first set, all other obstacles of the initial set of the obstacles that not are predicted to be closest to the ADV and in the first lane at the start of the prediction window, predicted to be closest to the ADV and in the first lane at the end of the prediction window, or predicted to change lanes into the lane in which the ADV is driving during the prediction window, ([0071], [0072] the predicted paths of objects likely to intersect the region of interest within the planning horizon are tracked. Therefore, other objects, not predicted to interact with the region of interest during the planning horizon are not tracked and therefore not included in the first set of relevant objects. As such, the inclusion of only obstacles closest to the vehicle at the beginning of the planning horizon, closest to the vehicle at the end of the planning horizon, and all obstacles predicted to merge into the lane of the own vehicle during the planning horizon is a specific case of the greater disclosure of Gross in the situation in which the obstacles that are predicted to interact with the region of interest only include the closest vehicle at the beginning of the planning horizon, the closest vehicle at the end of the planning horizon, and all the vehicles that intend to move into the lane of the vehicle will interact with region of interest. This is a necessary case of the disclosure of Gross and Gross would cease to function were its specifics removed. This scenario is shown in the diagram above within the rejection of claim 1 and not repeated here, in which the own vehicle travels in an own lane with vehicles V1 and V2 ahead of the vehicle in the own lane and vehicles V3 and V4 ahead of the vehicle in an adjacent lane traveling the same direction. Vehicle V1 is initially the closest vehicle in the own lane and moves out of the own lane during the planning horizon. After vehicle V1 moves out, vehicle V2 is the closest object at the end of the planning horizon. Vehicle V3 is the only vehicle that intends to move into the own lane and will interact with the region of interest. Vehicle V4 is far ahead of the own vehicle and plans to leave the road and therefore will not interact with the own vehicle. As such, vehicles V1, V2, and V3 form the first set. The same would be equally applicable were vehicle V4 in the own lane but far ahead, outside the region of interest. This is a necessary inclusion of Gross.)
planning a trajectory for the ADV in view of the obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0093] in step 507, based on the objects a lowest total cost path is selected and then executed.)
	Gross does not teach: 
expanding a first dimension of each obstacle in the first set of the one or more obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles,
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set.
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). Likewise, when speed in the road width direction is significant such that the other vehicle approaches the host vehicle in the road width direction from another lane, the width of the NG zone is set to be significant (Fig 20, [0118]). This must result in a case in which the width dimension of the other vehicle is expanded to a width of the first lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Gross, by incorporating the teachings of Sumioka, such that the system determines an unsafe region around an obstacle, which can then be used when controlling the vehicle by expanding dimensions of the obstacle to a lane width.
The motivation to do so is the same as acknowledged by Sumioka in regards to claim 1 above. 

In regards to claim 17, Gross, as modified by Sumioka, teaches the system of claim 15.
Claim 17 recites a system having substantially the same features of claim 3 above, therefore claim 17 is rejected for the same reasons as claim 3. 

In regards to claim 18, Gross, as modified by Sumioka, teaches the system of claim 17.
Claim 18 recites a system having substantially the same features of claim 4 above, therefore claim 18 is rejected for the same reasons as claim 4.

In regards to claim 19, Gross, as modified by Sumioka, teaches the system of claim 15. 
Claim 19 recites a system having substantially the same features of claim 6 above, therefore claim 19 is rejected for the same reasons as claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Sumioka, in further view of Günther et al. (US 20180285658). 
In regards to claim 7, Gross, as modified by Sumioka, teaches the method of claim 6.
Gross, as modified by Sumioka, does not teach: wherein the first obstacle and the second obstacle are added to the first set based on a limit on obstacles of the initial set of obstacles that are to be considered for trajectory planning for the prediction window, the limit specifying a quantity of the obstacles of the initial set of obstacles. 
However, Günther teaches a maximum number of static and dynamic objects contained within an environmental perception message representing the objects within the environment to be analyzed ([0114]-[0120]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Gross, as already modified by Sumioka, by incorporating the teachings of Günther, such that an when determining the objects relevant to the vehicle of Gross, a maximum number of static and dynamic objects are determined.
The motivation to do so is that, as acknowledged by Günther, this reduces the propagation of errors at least when assessing already identified objects ([0116]). 

In regards to claim 14, Gross, as modified by Sumioka, teaches the machine-readable medium of claim 8.  
Claim 14 recites a machine-readable medium having substantially the same features of claim 7 above, therefore claim 14 is rejected for the same reasons as claim 7.

In regards to claim 20, Gross, as modified by Sumioka, teaches the system of claim 15. 
Claim 20 recites a system having substantially the same features of claim 7 above, therefore claim 20 is rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson et al. (US 20140379247) teaches controlling a vehicle based upon images of the area ahead of the vehicle and isolating the images to show the lane of travel of the vehicle. 
Tanaka (US 20180154825) teaches a vehicle peripheral information determining system that can determine a lane portion occupied by a vehicle.
Emura (US 20210009117) teaches a vehicle lane change system and method that can adjust based on the space another vehicle occupies ahead of the vehicle and an additional safety margin distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661